 

EXHIBIT 10.5

 

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 2014 Employment
Commencement Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

I.

NOTICE OF RESTRICTED STOCK UNIT GRANT 

Participant:  [Name of Participant]

Address: 

The above-named Participant (the “Participant”) has been granted the number of
restricted stock units (the “RSUs”) set forth below giving the Participant the
conditional right to receive, without payment therefor, one share of Common
Stock of Sarepta Therapeutics, Inc. (the “Company”) with respect to each RSU
forming part of the award, pursuant and subject to the terms and conditions of
the Plan and this Award Agreement, including this Notice of Restricted Stock
Unit Grant (the “Notice of Grant”) and the Terms and Conditions of Restricted
Stock Unit Grant attached hereto as Exhibit A, as follows:

 

Date of Grant

 

 

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

 

 

Number of RSUs

 

 

 

 

Vesting Schedule

Subject to the terms and conditions of the Plan and this Award Agreement, the
RSUs will vest, in accordance with the following vesting schedule, with the
number of RSUs that vest on the first vesting date being rounded up to the
nearest whole share, the number of RSUs that vest on any subsequent vesting date
being rounded down to the nearest whole share and 100% of the RSUs becoming
vested on the final vesting date:

[INSERT VESTING SCHEDULE]

Notwithstanding the foregoing, in the event of Participant’s termination as an
Employee as a result of the Participant’s death, 100% of the RSUs will vest as
of the date of such death.

Agreements and Acknowledgements

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this award of RSUs is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, including the Terms and Conditions of Restricted Stock Unit Grant,
attached hereto as Exhibit A, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and this Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement. Participant agrees that
Participant has not been previously employed in any capacity by the Company or a
Subsidiary, or if previously employed, has had a bona-fide period of
non-employment, and that the grant of this award of RSUs is an inducement
material to Participant’s agreement to enter into employment with the Company or
Subsidiary. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

69596728_1

--------------------------------------------------------------------------------

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

 

 

 

 

 

 

PARTICIPANT:

 

 

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

Signature

 

 

 

By

 

 

 

Print Name

 

 

 

Title

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

-2-

69596728_1

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
named in the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) the number of RSUs as set forth in the Notice of Grant giving the
Participant the conditional right to receive, without payment therefor, one
share of Common Stock with respect to each RSU forming part of the award,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 19 of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

2.Vesting Schedule.  Except as provided in Sections 3 ,5 and 6, the RSUs awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. RSUs scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously an Employee from the Date of Grant until the date such vesting
occurs.

3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested RSUs at any time, subject to the terms of the Plan. If so accelerated,
such RSUs will be considered as having vested as of the date specified by the
Administrator.

4.Company’s Obligation to Pay. Subject to Section 5 below, the Company shall, as
soon as practicable upon the vesting of any portion of the RSUs awarded
hereunder (but in no event later than 30 days following the date on which such
RSUs vest), effect delivery of the Shares with respect to such vested RSUs to
the Participant (or, in the event of the Participant’s death, to the Beneficiary
(as defined below).  

5.Forfeiture upon Termination of Relationship with Company as an Employee; Death
of Participant.

(a)Except as otherwise provided in any employment or change in control or
similar individual agreement between the Company and the Participant, upon the
termination of the Participant’s relationship with the Company as an Employee
for any reason other than the death of the Participant, any then outstanding and
unvested RSUs will be automatically and immediately forfeited.  

(b)In the event the Participant’s relationship with the Company as an Employee
terminates as a result of the Participant’s death, 100% of the RSUs will vest as
of the date of such death.

6.Death of Participant. Any delivery to be made to the Participant under this
Award Agreement will, if the Participant is then deceased, be made to the
beneficiary named in the written designation (in a form acceptable to the
Administrator) most recently filed with the Administrator by the Participant and
not subsequently revoked, or if there is no such designated beneficiary, by the
executor or administrator of the Participant’s estate (in each case, the
“Beneficiary”). Any delivery under this Award Agreement to a Beneficiary will be
subject to the Company receiving appropriate proof of the right of the
Beneficiary to receive such distribution or delivery, as the case may be, as
determined by the Administrator.

7.Withholding of Taxes. The vesting of the RSUs awarded hereunder will give rise
to “wages” subject to withholding.  The Participant expressly acknowledges and
agrees that the Participant’s rights hereunder, including the right to be issued
Shares upon vesting of the RSUs, are subject to the Participant promptly paying
to the Company in cash or by check (or by such other means as may be acceptable
to the Administrator) all taxes required to be withheld. No Shares will be
transferred pursuant to the vesting of the RSUs unless and until the Participant
has remitted to the Company an amount in cash or by check sufficient to satisfy
any federal, state, or local withholding tax requirements, or has made other
arrangements satisfactory to the Administrator with respect to such taxes.  The
Participant authorizes the Company and its subsidiaries to withhold such amount
from any amounts otherwise owed to the Participant, but nothing in this sentence
may be construed as relieving the Participant of any liability for satisfying
his or her obligation under the preceding provisions of this Section 7.

-3-

69596728_1

--------------------------------------------------------------------------------

 

8.Rights as Shareholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9.No Guarantee of Employment. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF ANY PORTION OF THE RSUS AWARDED HEREUNDER IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE RSUS OR BEING ISSUED SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS
AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

10.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Sarepta
Therapeutics, Inc., 215 First Street, Suite 415, Cambridge, MA 02142, or at such
other address as the Company may hereafter designate in writing.

11.Non-Transferability of RSUs. Except as provided in Section 6, this award of
RSUs may not be transferred in any manner otherwise than by will or by the laws
of descent or distribution.

12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.Additional Conditions to Issuance of Shares. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Participant acknowledges that the Plan is
intended to conform with the requirements of rules promulgated by the Nasdaq
Stock Market and, without limiting the foregoing, in particular Nasdaq Stock
Market Rule 5635(c).

14.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs forming part of the award have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Award
Agreement; provided, however, any action taken by the Board in connection with
the administration of the Plan shall not be deemed approved by the Board unless
such actions are approved by a majority of the Outside Directors.

-4-

69596728_1

--------------------------------------------------------------------------------

 

16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. This
Award Agreement and the award of RSUs hereunder is intended to be exempt from
Section 409A of the Code.  Notwithstanding anything to the contrary in the Plan
or this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Section 409A of the Code, or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with this award of RSUs.

20.Limitation on Liability.  Notwithstanding anything to the contrary in the
Plan or this Award Agreement, neither the Company, nor any of its subsidiaries,
nor the Administrator, nor any person acting on behalf of the Company, any of
its subsidiaries, or the Administrator, will be liable to Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this award of RSUs to satisfy the requirements of Section 409A of the Code or by
reason of Section 4999 of the Code, or otherwise asserted with respect to this
award of RSUs.

21.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an award of RSUs
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

22.Governing Law. This Award Agreement will be governed by the laws of the State
of Delaware, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this award of RSUs or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation will be
conducted in the state courts of Delaware, or the federal courts for the United
States for the District of Delaware, and no other courts, where this award of
RSUs is made and/or to be performed.

23.Shareholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s shareholders. As more particularly described in
Section 19(b) of the Plan, pursuant to Nasdaq Stock Market Rule 5635(c), the
issuance of this award of RSUs and the Shares to be delivered following the
vesting of such RSUs pursuant to the Plan are not subject to the approval of the
Company’s shareholders.

-5-

69596728_1